                Case 18-11699-MFW               Doc 757       Filed 12/10/18         Page 1 of 25




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
                                                             :        Re: Docket No. 326
------------------------------------------------------------ x

                     NOTICE OF FILING AMENDMENTS TO
            SCHEDULE A/B (ASSETS - REAL AND PERSONAL PROPERTY)
         OF DEBTOR NACELLE MANUFACTURING 1 LLC (CASE NO. 18-11700)

                   PLEASE TAKE NOTICE that, on September 21, 2018, Nacelle Manufacturing 1

LLC (“Nacelle”), one of the debtors and debtors in possession in the above-captioned chapter 11

cases (the “Debtors”), filed its Schedules of Assets and Liabilities [ECF No. 326] (the

“Schedules”) with the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”).

                   PLEASE TAKE FURTHER NOTICE that Nacelle has amended Schedule A/B

(Assets - Real and Personal Property) (the “Amended Schedule A/B”).

                   PLEASE TAKE FURTHER NOTICE that a copy of the Amended Schedule A/B

is attached hereto as Exhibit A. The Amended Schedule A/B amends and supersedes only the

previously filed Schedule A/B and is in addition to, and does not replace, the remaining

Schedules. The Amended Schedule A/B is hereby incorporated into, and comprises an integral




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.


RLF1 20413641v.1
               Case 18-11699-MFW      Doc 757     Filed 12/10/18    Page 2 of 25




part of, the Schedules. Nacelle reserves its right to further amend the Schedules, from time to

time as may be necessary or appropriate.

Dated: December 10, 2018
       Wilmington, Delaware
                                    /s/ Megan E. Kenney
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Daniel J. DeFranceschi (No. 2732)
                                   Paul N. Heath (No. 3704)
                                   Brett M. Haywood (No. 6166)
                                   Megan E. Kenney (No. 6426)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   E-mail: DeFranceschi@rlf.com
                                           Heath@rlf.com
                                           Haywood@rlf.com
                                           Kenney@rlf.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                   Ryan Preston Dahl (admitted pro hac vice)
                                   Jill Frizzley (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   E-mail: Ray.Schrock@weil.com
                                            Ryan.Dahl@weil.com
                                            Jill.Frizzley@weil.com

                                   Attorneys for Debtors
                                   and Debtors in Possession




                                              2
RLF1 20413641v.1
               Case 18-11699-MFW               Doc 757        Filed 12/10/18        Page 3 of 25




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18–11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ x

     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
      AND DISCLAIMERS REGARDING DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The NORDAM Group, Inc. (“NORDAM”) and its debtor affiliates in the above-captioned
chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), are filing their
respective Schedules of Assets and Liabilities (each, a “Schedule,” and collectively,
the “Schedules”) and Statements of Financial Affairs (each, a “Statement” and collectively,
the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code
(the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”).

        These Global Notes and Statements of Limitations, Methodology, and Disclaimer
Regarding Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs (the
“Global Notes”) pertain to, and are incorporated by reference in, and comprise an integral part of
all of the Schedules and Statements. The Global Notes are in addition to the specific notes set
forth below with respect to the Schedules and Statements (the “Specific Notes,” and, together with
the Global Notes, the “Notes”). These Notes should be referred to, and referenced in connection
with, any review of the Schedules and Statements.

       The Debtors’ chief restructuring officer, deputy restructuring officers, and management
prepared the Schedules and Statements with the assistance of the Debtors’ other professionals.
The Schedules and Statements are unaudited and subject to potential adjustment. In preparing the
Schedules and Statements, the Debtors relied on financial data derived from their books and
records that was available at the time of preparation. The Debtors have made reasonable efforts
to ensure that the Schedules and Statements are as accurate and complete as possible under the
circumstances; however, subsequent information or discovery may result in material changes to

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.

                                                                 1
        WEIL:\96694700\9\64643.0004
              Case 18-11699-MFW         Doc 757      Filed 12/10/18     Page 4 of 25




the Schedules and Statements and errors or omissions may exist. Notwithstanding any such
discovery, new information, or errors or omissions, the Debtors do not undertake any obligation
or commitment to update the Schedules and Statements, unless required by applicable law.

        The Debtors reserve all rights to amend or supplement the Schedules and Statements from
time to time, in all respects, as may be necessary or appropriate, including the right to dispute or
otherwise assert offsets or defenses to any claim reflected on the Schedules and Statements as to
amount, liability, classification, identity of Debtor, or to otherwise subsequently designate any
claim as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing contained in the
Schedules, Statements, or Notes shall constitute a waiver of any of the Debtors’ rights or an
admission with respect to their chapter 11 cases, including any issues involving objections to
claims, substantive consolidation, equitable subordination, defenses, characterization or re-
characterization of contracts and leases, assumption or rejection of contracts and leases under the
provisions of chapter 3 of the Bankruptcy Code, causes of action arising under the provisions of
chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to recover assets or avoid
transfers.




                                                     2
       WEIL:\96694700\9\64643.0004
              Case 18-11699-MFW           Doc 757     Filed 12/10/18     Page 5 of 25




                              Global Notes and Overview of Methodology

       The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors or their affiliates.

       1.        Description of the Chapter 11 Cases. On July 22, 2018 (the “Petition Date”),
                 each of the Debtors commenced a voluntary case under chapter 11 of the
                 Bankruptcy Code. The Debtors are authorized to operate their businesses and
                 manage their properties as debtors in possession pursuant to sections 1107(a) and
                 1108 of the Bankruptcy Code. On July 24, 2018, the Bankruptcy Court entered an
                 order authorizing the joint administration of the chapter 11 cases pursuant to
                 Bankruptcy Rule 1015(b) (ECF No. 63). Notwithstanding the joint administration
                 of the Debtors’ cases for procedural purposes, each Debtor has filed its own
                 Schedules and Statements. On August 1, 2018, the United States Trustee for the
                 District of Delaware appointed an official committee of unsecured creditors
                 pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
                 Committee”).

       2.        Basis of Presentation. In the ordinary course of business, the Debtors prepare
                 consolidated financial statements for financial reporting purposes, reflecting
                 information for periods ending on the last day of each calendar month. The
                 Schedules and Statements are unaudited and are the result of the Debtors’
                 reasonable efforts to report certain financial information of each Debtor on an
                 unconsolidated basis. The Schedules and Statements neither purport to represent
                 financial statements prepared in accordance with Generally Accepted Accounting
                 Principles in the United States (“GAAP”), nor are they intended to be fully
                 reconciled with the financial statements of each Debtor.

                 The Debtors used reasonable efforts to attribute the assets and liabilities, certain
                 required financial information, and various cash disbursements to each particular
                 Debtor entity. Because the Debtors’ accounting systems, policies, and practices
                 were developed for consolidated reporting purposes rather than for reporting by
                 legal entity, however, it is possible that not all assets and liabilities have been
                 recorded with the correct legal entity on the Schedules and Statements.

       3.        Reporting Date. Unless otherwise noted in specific responses, the Schedules and
                 Statements reflect the Debtors’ books and records as of the close of business on
                 July 22, 2018 or the latest available record date before then.

       4.        Current Values. The assets and liabilities of each Debtor are listed on the basis of
                 the book value of the asset or liability in the respective Debtor’s accounting books
                 and records. Unless otherwise noted, the carrying value on the Debtor’s books,
                 rather than the current market value, is reflected in the Schedules and Statements.

       5.        Confidentiality. There may be instances when certain information was not
                 included or was redacted due to the nature of an agreement between a Debtor and

                                                      3
       WEIL:\96694700\9\64643.0004
       Case 18-11699-MFW           Doc 757     Filed 12/10/18      Page 6 of 25




          a third party, concerns about the confidential or commercially sensitive nature of
          certain information, or to protect the privacy of an individual.

6.        Consolidated Entity Accounts Payable and Disbursement Systems. As
          described in the Motion of Debtors for Entry of Interim and Final Orders
          (I) Authorizing Debtors to Continue (A) Using Existing Cash Management System,
          Bank Accounts, and Business Forms and (B) Funding Intercompany Transactions,
          (II) Providing Administrative Expense Priority for Postpetition Intercompany
          Claims, and (III) Granting Related Relief (ECF No. 4) (the “Cash Management
          Motion”), the Debtors utilize a centralized cash management system in the ordinary
          course of business to collect, concentrate, and disburse funds generated by their
          operations.

          In the ordinary course of business, the Debtors and also their non-Debtor affiliates
          maintain business relationships among each other, which result in intercompany
          receivables and payables (the “Intercompany Claims”) arising from intercompany
          transactions (the “Intercompany Transactions”).            Additional information
          regarding the Intercompany Claims and Intercompany Transactions is described in
          the Cash Management Motion. Unless otherwise noted, the Debtors have reported
          the aggregate net intercompany balances among the Debtors as assets on Schedule
          A/B or as liabilities on Schedule E/F, as appropriate.

7.        Accuracy. The financial information disclosed herein was not prepared in
          accordance with federal or state securities laws or other applicable nonbankruptcy
          law or in lieu of complying with any periodic reporting requirements thereunder.
          Persons and entities trading in or otherwise purchasing, selling, or transferring the
          claims against or equity interests in the Debtors should evaluate this financial
          information in light of the purposes for which it was prepared.

8.        Net Book Value of Assets. In many instances, current market valuations are not
          maintained by or readily available to the Debtors. Accordingly, when possible, net
          book values as of the Petition Date or as of June 30, 2018 are presented. When
          necessary, the Debtors have indicated that the value of certain assets is “unknown”
          or “undetermined.” Amounts ultimately realized may vary materially from net
          book value (or other value so ascribed). As applicable, fixed assets and leasehold
          improvement assets that fully have been depreciated or amortized, or were
          expensed for GAAP accounting purposes, have no net book value, but are included
          in the Schedules and Statements with zero values.

9.        Undetermined Amounts. Claim amounts that could not readily be quantified by
          the Debtors are scheduled as “undetermined,” “unknown,” or “N/A.” The
          description of an amount as “undetermined,” “unknown,” or “N/A” is not intended
          to reflect upon the materiality of the amount.

10.       Excluded Assets and Liabilities. The Debtors believe that they have identified,
          but have not necessarily valued, all material categories of assets and liabilities in
          the Schedules. The Debtors have excluded the following items from the Schedules

                                               4
WEIL:\96694700\9\64643.0004
       Case 18-11699-MFW           Doc 757      Filed 12/10/18     Page 7 of 25




          and Statements: certain general accrued liabilities, including those related to rebate
          and warranty programs, and certain employee-related obligations that have been
          paid in accordance with the First Day Orders (as defined herein). Other immaterial
          assets and liabilities may also have been excluded.

11.       Totals. All totals that are included in the Schedules and Statements represent totals
          of all the known amounts included in the Schedules and Statements and exclude
          items identified as “unknown” or “undetermined.” If there are unknown or
          undetermined amounts, the actual totals may be materially different from the listed
          totals.

12.       Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
          unless otherwise indicated.

13.       Payment of Prepetition Claims Pursuant to First Day Orders. The Debtors
          have authority to pay certain outstanding prepetition claims pursuant to several
          bankruptcy court orders, including certain orders the Bankruptcy Court entered in
          connection with the Debtors’ chapter 11 cases authorizing the Debtors to pay
          certain prepetition claims (collectively, the “First Day Orders”).

          The Schedules and Statements reflect the Debtors’ outstanding liabilities in their
          amounts owed as of the Petition Date without reducing liabilities on account of any
          payments authorized under the First Day Orders, other than the First Day Orders
          authorizing the payment of prepetition wages and benefits to the Debtors’
          employees (the “Wages Orders”). The Debtors have paid $5,450,121.23 pursuant
          to the Wages Orders, and have reduced these prepetition liabilities set forth in the
          Schedules and Statements accordingly. If liabilities on account of prepetition
          wages and benefits have been satisfied in full, they are not listed on the Schedules
          and Statements unless otherwise noted.

14.       Other Paid Claims. If the Debtors have reached any postpetition settlement with
          a vendor or other creditor, the terms of such settlement will prevail, supersede
          amounts listed in the Schedules and Statements, and shall be enforceable by all
          parties.

15.       Setoffs. The Debtors routinely incur certain setoffs from customers and suppliers
          in the ordinary course of business. Setoffs in the ordinary course can result from
          various items including pricing discrepancies, customer programs, returns, and
          other disputes between the Debtors and their customers or suppliers. In the ordinary
          course of business, the Debtors setoff invoices with credit memos. These routine
          setoffs are consistent with the ordinary course of business in the Debtors’ industry,
          and, therefore, can be particularly voluminous, unduly burdensome, and costly for
          the Debtors to regularly document. Therefore, although such setoffs and other
          similar rights may have been accounted for when scheduling certain amounts, these
          ordinary course setoffs are not always independently accounted for, and may be
          excluded from the Schedules and Statements.


                                                5
WEIL:\96694700\9\64643.0004
       Case 18-11699-MFW              Doc 757     Filed 12/10/18      Page 8 of 25




16.       Inventory. Inventory represents the aggregate of finished goods, works in process,
          raw materials, and costs related to long-term contracts. Inventory is also those
          items used in a continuous repetitive process or cycle of operations by which goods
          are acquired and sold, and further goods are acquired for additional sales.
          Inventories are valued at cost on the company balance sheet using the lower of cost
          or net realizable value, with cost determined using the average cost method.

17.       Property, Plant and Equipment. Rotable spare aircraft parts and property, plant
          and equipment are recorded at cost. Costs of internally constructed assets include
          materials, labor, and related overhead allocation. Costs of software for internal use
          includes direct costs of materials, services and payroll, and payroll related costs of
          employees’ time directly related to development and implementation of software.
          Depreciation and amortization are computed using the straight-line method over
          estimated useful lives ranging from 3 to 30 years.

18.       Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements,
          or Notes shall constitute a waiver of rights with respect to these chapter 11 cases,
          including the following:

          a.        Any failure to designate a claim listed on the Schedules and Statements as
                    “disputed,” “contingent,” or “unliquidated” does not constitute an
                    admission by the Debtors that such amount is not “disputed,” “contingent,”
                    or “unliquidated.” The Debtors reserve the right to dispute and to assert
                    setoff rights, counterclaims, and defenses to any claim reflected on the
                    Schedules as to amount, liability, and classification, and to otherwise
                    subsequently designate any claim as “disputed,” “contingent,” or
                    “unliquidated.”

          b.        Notwithstanding that the Debtors have made reasonable efforts to correctly
                    characterize, classify, categorize, or designate certain claims, assets,
                    executory contracts, unexpired leases, and other items reported in the
                    Schedules and Statements, the Debtors nonetheless may have improperly
                    characterized, classified, categorized, or designated certain items. The
                    Debtors thus reserve all rights to recharacterize, reclassify, recategorize, or
                    redesignate items reported in the Schedules and Statements at a later time
                    as is necessary and appropriate.

          c.        The listing of a claim or agreement (i) on Schedule D as “secured,” (ii) on
                    Schedule E/F (Part 1) as “priority,” (iii) on Schedule E/F (Part 2) as
                    “unsecured,” or (iv) on Schedule G as “executory” or “unexpired” does not
                    constitute an admission by the Debtors of the legal rights of the claimant,
                    the executory nature of the agreement under section 365 of the Bankruptcy
                    Code, or a waiver of the Debtors’ rights to recharacterize or reclassify such
                    claim or agreement pursuant to a schedule amendment, claim objection or
                    otherwise. Moreover, although the Debtors may have scheduled claims of
                    various creditors as secured claims for informational purposes, no current
                    valuation of the Debtors’ assets in which such creditors may have a security

                                                  6
WEIL:\96694700\9\64643.0004
       Case 18-11699-MFW              Doc 757      Filed 12/10/18      Page 9 of 25




                    interest has been undertaken. Except as provided in an order of the
                    Bankruptcy Court, the Debtors reserve all rights to dispute and challenge
                    the secured nature or amount of any such creditor’s claims or the
                    characterization of the structure of any transaction, or any document or
                    instrument related to such creditor’s claim.

          d.        In the ordinary course of their businesses, the Debtors lease equipment and
                    other assets from certain third-party lessors for use in their daily operations.
                    The Debtors have made commercially reasonable efforts to list any such
                    leases in Schedule G, and any current amounts due under such leases that
                    were outstanding as of the Petition Date are listed on Schedule E/F. Except
                    as otherwise noted herein, the property subject to any such lease is not
                    reflected in Schedule A/B as either owned property or an asset of the
                    Debtors, and neither is such property or assets of third parties within the
                    control of the Debtors. Nothing in the Schedules is or shall be construed as
                    an admission or determination as to the legal status of any lease (including
                    whether any lease is a true lease or a financing arrangement), and the
                    Debtors reserve all rights with respect to any of such issues, including the
                    recharacterization thereof.

          e.        The claims of individual creditors for, among other things, goods, products,
                    services or taxes are listed as the amounts entered on the Debtors’ books
                    and records and may not reflect credits, allowances or other adjustments due
                    from such creditors to the Debtors. The Debtors reserve all of their rights
                    with regard to such credits, allowances and other adjustments, including the
                    right to assert claims objections or setoffs with respect to the same.

          f.        The Debtors’ businesses are part of a complex enterprise. Although the
                    Debtors have exercised their reasonable efforts to ensure the accuracy of
                    their Schedules and Statements, they nevertheless may contain errors and
                    omissions. The Debtors hereby reserve all of their rights to dispute the
                    validity, status, and enforceability of any contracts, agreements, and leases
                    identified in the Schedules and Statements, and to amend and supplement
                    the Schedules and Statements as necessary.

          g.        The Debtors further reserve all of their rights, claims, and causes of action
                    with respect to the contracts and agreements listed on the Schedules and
                    Statements, including the right to dispute and challenge the characterization
                    or the structure of any transaction, document, and instrument related to a
                    creditor’s claim.

          h.        The Debtors exercised their reasonable efforts to locate and identify
                    guarantees and other secondary liability claims (the “Guarantees”) in their
                    executory contracts, unexpired leases, secured financings, debt instruments,
                    and other agreements. If such Guarantees have been identified, they are
                    included in the relevant Schedules and Statements. Guarantees embedded
                    in the Debtors’ executory contracts, unexpired leases, secured financings,

                                                   7
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 757      Filed 12/10/18     Page 10 of 25




                    debt instruments, and other agreements may have been omitted
                    inadvertently. Thus, the Debtors reserve their rights to amend and
                    supplement the Schedules and Statements if additional Guarantees are
                    identified. In addition, the Debtors reserve the right to amend the Schedules
                    and Statements to re-characterize and reclassify any such contract or claim.

          i.        Exclusion of certain intellectual property should not be construed to be an
                    admission that such intellectual property rights have been abandoned, have
                    been terminated or otherwise expired by their terms, or have been assigned
                    or otherwise transferred pursuant to a sale, acquisition, or other transaction.
                    Conversely, inclusion of certain intellectual property should not be
                    construed as an admission that such intellectual property rights have not
                    been abandoned, terminated or otherwise expired by their terms, or have not
                    been assigned or otherwise transferred pursuant to a sale, acquisition, or
                    other transaction.

19.       Global Notes Control. If the Schedules or Statements differ from any of the
          foregoing Global Notes, the Global Notes shall control.

Specific Notes for Schedules

1.        Schedule A/B.

          a.        A/B.3. The values provided for in Schedule A/B, Item 3 for each account
                    for a given Debtor reflects the ending cash balance of such account as of the
                    Petition Date.

          b.        A/B.8. Prepayment values provided for in Schedule A/B, Item 8 are the net
                    book value listed in the Debtors’ books and records as of June 30, 2018.

          c.        A/B.10–12. Accounts receivable values and any allowances thereof
                    provided for in Schedule A/B, Items 11 and 12 are as of the Petition Date.

          d.        A/B.19–22. Inventory values provided for in Schedule A/B, Items 19
                    through 22 are the net book value listed in the Debtors’ books and records
                    as of the Petition Date.

          e.        A/B.28–32. Values provided for in Schedule A/B, Items 28 through 32 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          f.        A/B.39–42. Values provided for in Schedule A/B, Items 39 through 42 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          g.        A/B.47–50. Values provided for in Schedule A/B, Items 47 through 50 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.
                                                  8
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 757      Filed 12/10/18      Page 11 of 25




          h.        A/B.55. Real property values provided for in Schedule A/B, Item 55 are
                    the net book value listed in the Debtors’ books and records as of June 30,
                    2018.

          i.        A/B.70–77. Despite exercising their commercially reasonable efforts to
                    identify all known assets, the Debtors may not have listed all of their causes
                    of action or potential causes of action against third parties as assets in their
                    Schedules.

                    Intercompany receivables between the Debtors and (i) other Debtors or
                    (ii) their non-Debtor affiliates are reported on Schedule A/B, per the
                    Debtors’ books and records.

2.        Schedule D. Certain of the claims listed on Schedule D, as well as the Guarantees
          of those claims listed on Schedule H, arose and were incurred on various dates; a
          determination of the date upon which each claim arose or was incurred would be
          unduly burdensome and cost prohibitive. Accordingly, not all of these various
          dates are included for each such claim. To the best of the Debtors’ knowledge, all
          claims listed on Schedule D arose or were incurred before the Petition Date. The
          amounts in Schedule D are consistent with the Debtors’ stipulations set forth in the
          Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured
          Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate
          Protection to Prepetition Secured Parties, (III) Granting Liens and Superpriority
          Claims (IV) Modifying the Automatic Stay, and (V) Granting Related Relief (ECF
          No. 217) (the “Final DIP Order”), which are subject to investigation and challenge
          by the Creditors’ Committee or other parties in interest, all as more fully set forth
          in the Final DIP Order.

          Except as otherwise agreed to or stated pursuant to a stipulation or order entered by
          the Bankruptcy Court that is or becomes final, including the Final DIP Order, the
          Debtors and their estates and, subject to the foregoing limitations, note as follows:
          (a) although the Debtors may have scheduled claims of various creditors as secured
          claims for informational purposes, no current valuation of the Debtors’ assets in
          which such creditors may have a lien has been undertaken; (b) the Debtors have
          included the results of UCC lien searches performed before the Petition Date; and
          (c) the descriptions provided on Schedule D only are intended to be a summary.
          Reference to the applicable loan agreements and related documents is necessary for
          a complete description of the collateral and the nature, extent, and priority of any
          liens.

          Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
          collateral relating to the debt contained on Schedule D are contained in the
          Declaration of John C. DiDonato in Support of Debtors’ Chapter 11 Petitions and
          First Day Relief (ECF No. 3). The Debtors have listed only the administrative
          agent as the named creditor with respect to the Fourth Amended and Restated
          Credit Agreement, dated December 18, 2012 (as amended, modified, or restated
          from time to time, the “Prepetition Credit Agreement”). The obligations under

                                                   9
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 757     Filed 12/10/18      Page 12 of 25




          the Prepetition Credit Agreement are secured by a first priority lien on substantially
          all of the Debtors’ assets. Various parties may have also asserted liens against
          collateral securing the Prepetition Credit Agreement, which liens could be
          permitted thereunder.

          Except as specifically stated herein, real property lessors, equipment lessors, utility
          companies, and other parties which may hold security deposits or other security
          interests have not been listed on Schedule D. The Debtors have not listed on
          Schedule D any parties whose claims may be secured through rights of setoff,
          deposits, or advance payments posted by, or on behalf of, the Debtors, or judgment
          or statutory lien rights.

3.        Schedule E/F

          a.        (Part 1). Certain of the claims listed on Schedule E/F (Part 1) arose and
                    were incurred on various dates; a determination of the date upon which each
                    claim arose or was incurred would be unduly burdensome and cost
                    prohibitive. Accordingly, not all of these various dates are included for each
                    such claim.

                    The liabilities listed on Schedule E/F (Part 1) do not reflect any analysis of
                    such claims under sections 503 or 507 of the Bankruptcy Code. The
                    Debtors reserve the right to dispute or challenge whether creditors listed on
                    Schedule E/F are entitled to priority status pursuant to sections 503 or 507
                    of the Bankruptcy Code.

                    The Debtors have not listed certain wage or related obligations that have
                    been paid in full pursuant to the Wages Orders on Schedule E/F; however,
                    to the extent such obligations have been satisfied in part pursuant to the
                    Wages Orders and remain outstanding, the Debtors have included such
                    outstanding amounts on Schedule E/F.

                    Claims owing to various taxing authorities to which the Debtors potentially
                    may be liable are included on the Debtors’ Schedule E/F. Certain of such
                    claims, however, may be subject to ongoing audits or the Debtors otherwise
                    are unable to determine with certainty the amount of the remaining claims
                    listed on Schedule E/F. Therefore, the Debtors have listed all such claims
                    as contingent and unliquidated, pending final resolution of ongoing audits
                    or other outstanding issues.

          b.        (Part 2). The Debtors have exercised their commercially reasonable efforts
                    to list all liabilities on Schedule E/F of each applicable Debtor. As a result
                    of the Debtors’ consolidated operations, however, the reader should review
                    Schedule E/F for all Debtors in these cases for a complete understanding of
                    the unsecured debts of the Debtors. Certain creditors listed on Schedule E/F
                    may owe amounts to the Debtors, and, as such, the Debtors may have valid
                    setoff and recoupment rights with respect to such amounts. The amounts

                                                 10
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW              Doc 757     Filed 12/10/18      Page 13 of 25




                    listed on Schedule E/F may not reflect any such right of setoff or
                    recoupment, and the Debtors reserve all rights to assert the same and to
                    dispute and challenge any setoff or recoupment rights that may be asserted
                    against the Debtors by a creditor. Additionally, certain creditors may assert
                    mechanic’s, materialman’s, or other similar liens against the Debtors for
                    amounts listed on Schedule E/F. The Debtors reserve their rights to dispute
                    and challenge the validity, perfection, and immunity from avoidance of any
                    lien purported to be perfected by a creditor listed on Schedule E/F of any
                    Debtor. In addition, certain claims listed on Schedule E/F (Part 2) may be
                    entitled to priority under section 503(b)(9) of the Bankruptcy Code.

                    With respect to those unsecured notes issued under the Credit Agreement,
                    dated April 4, 2018, with Cherokee Partners, L.L.C., East Plant Investment
                    L.L.C., and Eight Partners LLC, each of those entities have joint and several
                    rights to the full amount of the notes issued thereunder.

                    The Debtors have included trade creditors and taxing authorities on
                    Schedule E/F, some of whose claims have been satisfied, in whole or in part,
                    pursuant to the First Day Orders. Notwithstanding the foregoing, the
                    Debtors have reflected the prepetition liabilities of such trade creditors and
                    taxing authorities as of the Petition Date. Moreover, Schedule E/F does not
                    include certain balances including deferred liabilities, accruals, or general
                    reserves. The accruals primarily represent general estimates of liabilities
                    and do not represent specific claims as of the Petition Date. The Debtors
                    have made reasonable efforts to include as contingent, unliquidated, or
                    disputed the claim of any party not included on the Debtors’ open accounts
                    payable that is associated with an account that has an accrual or receipt not
                    invoiced.

                    Intercompany payables among the Debtors and (i) other Debtors or (ii) their
                    non-Debtor affiliates are reported on Schedule E/F, per the Debtors’ books
                    and records, which may or may not result in allowed or enforceable claims
                    by or against a given Debtor. The intercompany payables also may be
                    subject to recoupment, netting, or other adjustments made pursuant to
                    customary intercompany policies and practices not reflected in the
                    Schedules.

                    To the extent practicable, Schedule E/F is intended to reflect the balance as
                    of the Petition Date, with adjustments for certain postpetition Bankruptcy
                    Court-approved payments relating to employees. Despite the Debtors’
                    reasonable best efforts, to the extent an unsecured claim has been paid or
                    may be paid, it is possible such claim is not included on Schedule E/F.
                    Certain Debtors may pay additional claims listed on Schedule E/F during
                    these chapter 11 cases pursuant to these and other orders of the Bankruptcy
                    Court and the Debtors reserve all of their rights to update Schedule E/F to
                    reflect such payments or to modify the claims register to account for the
                    satisfaction of such claim. Additionally, Schedule E/F does not include any

                                                 11
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW           Doc 757      Filed 12/10/18     Page 14 of 25




                    potential rejection damage claims of the counterparties to executory
                    contracts and unexpired leases that may be rejected.

4.        Schedule G. Although reasonable efforts have been made to ensure the accuracy
          of Schedule G regarding executory contracts and unexpired leases (collectively,
          the “Agreements”), review is ongoing and inadvertent errors, omissions or
          overinclusion may have occurred. The Debtors may have entered into various other
          types of Agreements in the ordinary course of their businesses, such as indemnity
          agreements, supplemental agreements, and amendments/letter agreements that may
          not be set forth in Schedule G. In addition, as described herein, certain non-
          disclosure agreements or other confidential information have been omitted, as well
          as certain short-term purchase and sales orders given their large number and
          transitory nature. The Debtors have also omitted various offer letters to employees
          because listing them would be unduly burdensome and cost prohibitive under the
          circumstances.

          The Agreements listed on Schedule G may have expired or may have been
          modified, amended, or supplemented from time to time by various amendments,
          restatements, waivers, estoppel certificates, letter and other documents, instruments
          and agreements that may not be listed on Schedule G. Executory agreements that
          are oral in nature have not been included in Schedule G. Certain of the Agreements
          listed on Schedule G may have been entered into on behalf of more than one of the
          Debtors.

5.        Schedule H. The Debtors are party to the Prepetition Credit Agreement, which
          was executed by multiple Debtors. The obligations of guarantors under the
          Prepetition Credit Agreement are noted on Schedule H for each individual debtor.
          Furthermore, the Debtors may not have identified certain guarantees that are
          embedded in the Debtors’ executory contracts, unexpired leases, secured
          financings, debt instruments and other such agreements. No claim set forth on the
          Schedules and Statements of any Debtor is intended to acknowledge claims of
          creditors that are otherwise satisfied or discharged by other Debtors or non-Debtors.
          To the extent there are guarantees connected with any joint ventures to which the
          Debtors may be a party, such agreements are not identified in the Debtors’
          Schedules.



Specific Notes for Statements

1.        Statement 2. NORDAM operates a small producing ranch. NORDAM’s
          accounting treatment of the ranch’s operations is to setoff the revenue against the
          cost to operate the ranch, which is typically recorded at the end of the fiscal year.

2.        Statement 3. The obligations of the Debtors are primarily paid by NORDAM,
          notwithstanding the fact that certain obligations may be obligations of one or more
          of the affiliated Debtors or foreign, non-Debtor affiliates.

                                               12
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW           Doc 757      Filed 12/10/18     Page 15 of 25




          The payments disclosed in Statement 3 are based on payments made by the Debtors
          with payment dates from April 23, 2018 to July 22, 2018. The actual dates that
          cash cleared the Debtors’ bank accounts may differ based on the form of payment.
          The Debtors’ accounts payable system does not include the corresponding payment
          clear dates and compiling this data would have required a time-consuming manual
          review of individual bank statements. It is expected, however, that many payments
          included in Statement 3 have payment clear dates that are the same as payment
          dates (e.g., wires and other forms of electronic payments).

3.        Statement 4. The Debtors have filed a motion to seal the information requested in
          Statement 4.

4.        Statement 5. On occasion, the Debtors may return damaged or unsatisfactory
          goods to vendors or suppliers in the ordinary course of business. Other than
          ordinary course items, the Debtors are not aware of any property that has been
          returned to the seller.

5.        Statement 6. The Debtors maintain certain customer programs, including return
          and refund programs pursuant to which customers may receive credits. The
          Debtors have used their reasonable efforts to reflect setoffs made by creditors
          without permission that they are aware of; however, there may be instances where
          such a setoff has occurred without the Debtors’ knowledge.

6.        Statement 7. The Debtors have used reasonable efforts to report all legal actions,
          proceedings, investigations, arbitrations, mediations, and audits by federal or state
          agencies in which the Debtors were involved in any capacity within one year before
          the Petition Date. The Debtors reserve their rights to assert that neither the Debtors
          nor any affiliate of the Debtors is an appropriate party to such actions or
          proceedings. For the avoidance of doubt, the Debtors have excluded actions
          relating to workers’ compensation claims from Statement 7.

7.        Statement 10. Amounts listed herein were for events that were reported or tracked
          for insurance purposes. De minimis losses are not separately tracked by the Debtors
          and were not included on Statement 10.

8.        Statement 11. The Debtors have used reasonable efforts to identify payments for
          services of any entities who provided consultation concerning debt counseling or
          restructuring services, relief under the Bankruptcy Code or preparation of a petition
          in bankruptcy within one year immediately before the Petition Date, which are
          identified in NORDAM’s response to Statement 11. Additional information
          regarding the Debtors’ retention of professional service firms is more fully
          described in the individual retention applications for those firms and related orders.

9.        Statement 13. The Debtors may, from time to time and in the ordinary course of
          business, transfer equipment and other assets or sell certain equipment and other
          assets to third parties. These types of ordinary course transfers have not been
          disclosed in Statement 13. The Debtors further do not take any position with

                                               13
WEIL:\96694700\9\64643.0004
      Case 18-11699-MFW           Doc 757     Filed 12/10/18     Page 16 of 25




          respect to whether transfers identified in response to Statement 13 are made in the
          ordinary course of business. Certain transfers listed in this response are included
          solely out of an abundance of caution.

10.       Statement 20. In the ordinary course of business, the Debtors store various tooling,
          rotables, and other equipment in various locations, as is customary in the aerospace
          industry. The Debtors have used their reasonable efforts to identify the locations
          of each such piece of property.

11.       Statement 21. Certain of the Debtors’ suppliers provide inventory to the Debtors
          on a consignment basis. Such goods are stored in the Debtors’ facilities; however,
          ownership and payment obligation for the goods do not transfer until such time as
          the Debtors require the goods for production use.

          Furthermore, in the ordinary course of their business the Debtors utilize customer-
          owned tooling in the manufacture of product. The Debtors have made reasonable
          efforts to include all property held for another party. Although reasonable efforts
          have been made to ensure the accuracy of Statement 21, review is ongoing and
          inadvertent errors, omissions or overinclusion may have occurred.

12.       Statement 26(d). Over the past two years, the Debtors have provided their
          financial statements via physical and electronic mail to various parties in the
          ordinary course of business, including current or potential secured lenders,
          government entities, shareholders, customers, and other interested parties.

13.       Statement 30. The Debtors have filed a motion to seal the information requested in
          Statement 30.



                                 ***********************




                                              14
WEIL:\96694700\9\64643.0004
                                        Case 18-11699-MFW                                     Doc 757                  Filed 12/10/18                       Page 17 of 25
  Fill in this information to identify the case:

 Debtor        Nacelle Manufacturing 1 LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number           18-11700
  (if known)
                                                                                                                                                                               Check if this is an
                                                                                                                                                                                 amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                      12/15



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a. Real property:
                                                                                                                                                                                         N/A
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                                         N/A
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                                        $0.00
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                              $266,521,739.00
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .                                                         +UNKNOWN AMOUNT



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                      $167.75
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +                      N/A




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                              $266,521,906.75
      Lines 2 + 3a + 3b
                                                                                                                                                                            +UNKNOWN AMOUNT




Official Form 206Sum                                                                                                                                                                    Page 1 of 1
                                  Case 18-11699-MFW                 Doc 757       Filed 12/10/18          Page 18 of 25
  Fill in this information to identify the case:

 Debtor        Nacelle Manufacturing 1 LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          18-11700
  (if known)
                                                                                                                            ¨ Check if this is an
                                                                                                                               amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                         12/15

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       þ       No. Go to Part 2.
       ¨       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                    Current value of
                                                                                                                            debtor’s interest

 2.    CASH ON HAND

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)

 4.    OTHER CASH EQUIVALENTS

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                             N/A
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       þ       No. Go to Part 3.
       ¨       Yes. Fill in the information below.


                                                                                                                            Current value of
                                                                                                                            debtor’s interest

 7.    DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
       DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT

 8.    PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
       INSURANCE, TAXES, AND RENT
       DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT

 9     Total of Part 2.
       ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                                        N/A




Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                Page 1 of 7
 Debtor                       Case 18-11699-MFW
             Nacelle Manufacturing 1 LLC                        Doc 757       FiledCase
                                                                                    12/10/18
                                                                                        number (if known)Page   19 of 25
                                                                                                           18-11700
             (Name)


 Part 3:     ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      þ     No. Go to Part 4.
      ¨     Yes. Fill in the information below.


                                                                                                                           Current value of
                                                                                                                           debtor’s interest

 11. ACCOUNTS RECEIVABLE

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                                   N/A


 Part 4:     INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      þ     No. Go to Part 5.
      ¨     Yes. Fill in the information below.


                                                                                                Valuation method used      Current value of
                                                                                                for current value          debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                                      N/A


 Part 5:     INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      þ     No. Go to Part 6.
      ¨     Yes. Fill in the information below.



          General description                         Date of the last     Net book value of     Valuation method used     Current value of
                                                      physical inventory   debtor's interest     for current value         debtor’s interest
                                                                           (Where available)

 19. RAW MATERIALS

 20. WORK IN PROGRESS

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE

 22. OTHER INVENTORY OR SUPPLIES

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                                      N/A

 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                     Current value



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                   Page 2 of 7
 Debtor                       Case 18-11699-MFW
             Nacelle Manufacturing 1 LLC                        Doc 757       FiledCase
                                                                                    12/10/18
                                                                                        number (if known)Page   20 of 25
                                                                                                           18-11700
             (Name)


 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:     FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                              Net book value of     Valuation method used     Current value of
                                                                           debtor's interest     for current value         debtor’s interest
                                                                           (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH EXAMPLES:
     LIVESTOCK, POULTRY, FARM-RAISED FISH

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES) (OTHER
     THAN TITLED MOTOR VEHICLES)

 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6

 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                                      N/A

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:     OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      þ     No. Go to Part 8.
      ¨     Yes. Fill in the information below.



          General description                                              Net book value of     Valuation method used     Current value of
                                                                           debtor's interest     for current value         debtor’s interest
                                                                           (Where available)

 39. OFFICE FURNITURE

 40. OFFICE FIXTURES

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                   Page 3 of 7
 Debtor                       Case 18-11699-MFW
             Nacelle Manufacturing 1 LLC                          Doc 757       FiledCase
                                                                                      12/10/18
                                                                                          number (if known)Page   21 of 25
                                                                                                             18-11700
             (Name)



          General description                              Net book value of Valuation method used                           Current value of
                                                           debtor's interest for current value                               debtor’s interest
                                                           (Where available)
 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS,
     PRINTS, OR OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA
     AND CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER
     COLLECTIONS, MEMORABILIA, OR COLLECTIBLES

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                                        N/A


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     þ No
     ¨ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:     MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      þ     No. Go to Part 9.
      ¨     Yes. Fill in the information below.


          General description                                                 Net book value of   Valuation method used      Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   for current value          debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS EXAMPLES: BOATS, TRAILERS, MOTORS, FLOATING HOMES, PERSONAL
     WATERCRAFT, AND FISHING VESSELS

 49. AIRCRAFT AND ACCESSORIES

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)

 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                                        N/A


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     þ No
     ¨ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:     REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      þ     No. Go to Part 10.
      ¨     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                     Page 4 of 7
 Debtor                       Case 18-11699-MFW
             Nacelle Manufacturing 1 LLC                         Doc 757       FiledCase
                                                                                     12/10/18
                                                                                         number (if known)Page   22 of 25
                                                                                                            18-11700
             (Name)

 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent   Net book value of     Valuation method used     Current value of
          Include street address or other description   of debtor’s         debtor's interest     for current value         debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in         (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available


 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                                     N/A
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      þ     No. Go to Part 11.
      ¨     Yes. Fill in the information below.



          General description                                               Net book value of     Valuation method used     Current value of
                                                                            debtor's interest     for current value         debtor’s interest
                                                                            (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS

 61. INTERNET DOMAIN NAMES AND WEBSITES

 62. LICENSES, FRANCHISES, AND ROYALTIES

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY

 65. GOODWILL

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                                       N/A


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     þ No
     ¨ Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      þ     No. Go to Part 12.
      ¨     Yes. Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                    Page 5 of 7
 Debtor                            Case 18-11699-MFW
              Nacelle Manufacturing 1 LLC                                         Doc 757               FiledCase
                                                                                                              12/10/18
                                                                                                                  number (if known)Page   23 of 25
                                                                                                                                     18-11700
              (Name)


                                                                                                                                                            Current value of
                                                                                                                                                            debtor’s interest

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
       DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)

 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY CLUB
     MEMBERSHIP

 78    Total of Part 11.
       ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                                                                      N/A


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.


 81. Deposits and prepayments. Copy line 9, Part 2.


 82. Accounts receivable. Copy line 12, Part 3.


 83. Investments. Copy line 17, Part 4.


 84. Inventory. Copy line 23, Part 5.


 85. Farming and fishing-related assets. Copy line 33, Part 6.


 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.


 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è                      N/A


 89. Intangibles and intellectual property. Copy line 66, Part 10.


 90. All other assets. Copy line 78, Part 11.                                             +

 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                                         $0.00      + 91b.                   N/A




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                        Page 6 of 7
 Debtor                           Case 18-11699-MFW
             Nacelle Manufacturing 1 LLC                                      Doc 757              FiledCase
                                                                                                         12/10/18
                                                                                                             number (if known)Page   24 of 25
                                                                                                                                18-11700
             (Name)




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       $0.00




Official Form 206A/B                                       Schedule A/B: Assets - Real and Personal Property                                                  Page 7 of 7
                                  Case 18-11699-MFW                    Doc 757             Filed 12/10/18                 Page 25 of 25
  Fill in this information to identify the case:

 Debtor        Nacelle Manufacturing 1 LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          18-11700
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and
 the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          ¨ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 12/06/2018
                            MM / DD / YYYY
                                                                û   /s/ MATTHEW FISHER
                                                                    Signature of individual signing on behalf of debtor


                                                                    MATTHEW FISHER
                                                                    Printed name


                                                                    DEPUTY CHIEF RESTRUCTURING OFFICER
                                                                    Position or relationship to debtor




Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
